    Case 1:21-cr-00054-PLM ECF No. 1, PageID.1 Filed 03/10/21 Page 1 of 4



                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

UNITED STATES OF AMERICA,

                        Plaintiff,

              vs.

MATTHEW KYLE CARPENTER,
                                                         INDICTMENT
                  Defendant.
_________________________________/

       The Grand Jury charges:

                                           COUNT 1
                                Felon in Possession of a Firearm

       Between approximately September 1, 2019 and August 11, 2020, in Ottawa

County, in the Southern Division of the Western District of Michigan, the defendant,

                               MATTHEW KYLE CARPENTER,

knowing he had previously been convicted of a crime punishable by imprisonment for a

term exceeding one year, knowingly possessed one or more firearms, namely (1) a Ruger

AR-556 5.56mm rifle; (2) a CMMG MK4 5.56mm rifle; and (3) a Ruger Precision Rifle 6.5

Creedmoor caliber rifle, and the firearms were in and affecting commerce.


18 U.S.C. § 922(g)(1)
18 U.S.C. § 924(a)(2)
18 U.S.C. § 921(a)
    Case 1:21-cr-00054-PLM ECF No. 1, PageID.2 Filed 03/10/21 Page 2 of 4



                                      COUNT 2
                         Felon in Possession of Ammunition

       Between approximately September 1, 2019 and August 11, 2020, in Ottawa

County, in the Southern Division of the Western District of Michigan, the defendant,

                          MATTHEW KYLE CARPENTER,

knowing he had previously been convicted of a crime punishable by imprisonment for a

term exceeding one year, knowingly possessed ammunition, namely (a) approximately

2,959 rounds of Federal .223 caliber ammunition; (b) approximately 1,500 rounds of

American quality ammunition; (c) approximately 614 rounds of Winchester .308 caliber

ammunition; (d) approximately 200 rounds of Federal 6.5 Creedmoor caliber

ammunition; (e) approximately 50 rounds of Hornady 6.5 Creedmoor ammunition; (f)

approximately 30 rounds of Lake City 5.56mm ammunition; (g) approximately 18 rounds

of Winchester 5.56mm ammunition; and (h) approximately 6 rounds of IMI .308 caliber

ammunition, and the ammunition was in and affecting commerce.


18 U.S.C. § 922(g)(1)
18 U.S.C. § 924(a)(2)
18 U.S.C. § 921(a)
     Case 1:21-cr-00054-PLM ECF No. 1, PageID.3 Filed 03/10/21 Page 3 of 4



                              FORFEITURE ALLEGATION
                                      Count 1

       The allegations contained in this Indictment are hereby re-alleged and

incorporated by reference for the purpose of alleging forfeiture pursuant to 26 U.S.C.

§ 5872(a) and 28 U.S.C. § 2461(c). Upon conviction of the offenses set forth in Count 1 of

this Indictment,

                            MATTHEW KYLE CARPENTER

shall forfeit to the United States, pursuant to 18 U.S.C. § 924(d)(1) and 28 U.S.C. § 2461(c),

any firearms and ammunition involved in or used in the offense, including, but not

limited to:

         1.    a Ruger AR-556 5.56mm rifle;
         2.    a CMMG MK4 5.56mm rifle; and
         3.    a Ruger Precision Rifle 6.5 Creedmoor caliber rifle.



18 U.S.C. § 924(d)(1)
28 U.S.C. § 2461(c)
     Case 1:21-cr-00054-PLM ECF No. 1, PageID.4 Filed 03/10/21 Page 4 of 4



                               FORFEITURE ALLEGATION
                                       Count 2

       The allegations contained in this Indictment are hereby re-alleged and

incorporated by reference for the purpose of alleging forfeiture pursuant to 26 U.S.C.

§ 5872(a) and 28 U.S.C. § 2461(c). Upon conviction of the offenses set forth in Count 2 of

this Indictment,

                              MATTHEW KYLE CARPENTER

shall forfeit to the United States, pursuant to 18 U.S.C. § 924(d)(1) and 28 U.S.C. § 2461(c),

any firearms and ammunition involved in or used in the offense, including, but not

limited to:

          1.       2,959 rounds of Federal .223 caliber ammunition;
          2.       1,500 rounds of American quality ammunition;
          3.       614 rounds of Winchester .308 caliber ammunition;
          4.       200 rounds of Federal 6.5 Creedmoor caliber ammunition;
          5.       50 rounds of Hornady 6.5 Creedmoor ammunition;
          6.       30 rounds of Lake City 5.56mm ammunition;
          7.       18 rounds of Winchester 5.56mm ammunition; and
          8.       6 rounds of IMI .308 caliber ammunition.


18 U.S.C. § 924(d)(1)
28 U.S.C. § 2461(c)

                                           A TRUE BILL


                                           __________________________________________
ANDREW BYERLY BIRGE                        GRAND JURY FOREPERSON
United States Attorney


___________________________________
PATRICK J. CASTLE
Assistant United States Attorney
